DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/31/2022 has been entered.

Status of the Claims
Claims 1, 6-8, 11, 17-20 have been amended.  Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-12, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yellin et al. (US 20190230186) in view of Bishop (US 2012/0151380) and alternatively in view of  Brun et al. (US 2007/0168430) or Cordes et al. (US 2016/0182417) or Guha et al. (US 2012/0245925) or Kalia et al. (US 2014/0214404).

Regarding claim 1, Yellin teaches a method, comprising: 
determining, using computer hardware, metadata for an electronic message directed to a user ([0375], [1104], [1144]); 
detecting, using the computer hardware, a universal resource locator within a body portion of the electronic message ([0365], [1104]); 
determining, using the computer hardware, a content type for the universal resource locator ([0445], [1106] as in video link with “world series” is sport type for the link, also see “types of content items” [1138]); 
performing, using the computer hardware, 
determining the action importance corresponding to the universal resource locator ([0395] “estimated importance of the content to the user is very high (e.g., the user is very likely to request access) then the device might prefetch the content”) comprising detecting an action mapping that action 
pre-fetching, using the computer hardware, at least a portion of content specified by the uniform resource locator from a data processing system based on the metadata ([1028], [1031] “use the content catalog to figure out what content was actually requested, what type of content it is, and other metadata”), the content type of the uniform resource locator ([0516]), and the action importance corresponding to the uniform resource locator ([0513], [0812], [1104]-[1106]), 
pre-fetching the at least a portion of the content comprising retrieving the at least a portion of the content ([1104]-[1106]) prior to the electronic message being provided to the user ([1106], [1120] “executing fetch in advance”, [0498], [0510], [0636]); and 
providing the electronic message and the at least a portion of the content to a client device of the user ([1104]-[1106]).

Yellin does not explicitly teach, however Bishop discloses performing, using the computer hardware, natural language processing on the electronic message to determine an action importance corresponding to the universal resource locator ([0038], [0064], [0097]), determining the action importance ([0052]) corresponding to the universal resource locator comprising detecting an action term within text of the electronic message that is distinct ([0039]) from the universal resource locator ([0053]-[0054]) and mapping that action term to the action importance as specified in pre-fetch preferences of the user ([0036] “allow the user to identify and select, a keyword(s) or keyphrase(s) in the message”, [0072]), the action term indicating an action verb and an auxiliary verb for that action verb (F2 see “you might find the following link interesting”, [0038]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Yellin to include a natural language processing on the electronic message to detect verbs as disclosed by Bishop.  Doing so would provide an intelligent message processing in an efficient use of the user's time (Bishop [0001], [0003]).

Alternatively, if Yellin, as modified by Bishop does not explicitly teach the action term indicating an action verb and an auxiliary verb for that action verb, 
Brun discloses the same in [0018], [0022];
Cordes discloses the same in [0014], [0031]-[0037];
Guha discloses the same in [0073]-[0082], F17;
Kalia discloses the same in [0016], [0024].
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Yellin to include a natural language processing on the electronic message to detect verbs as disclosed by the cited references.  Doing so would help indicate important terms in a user’s preferred context.

Claim 11 recites substantially the same limitations as claim 1, and is rejected for substantially the same reasons.

Regarding claims 2 and 12, Yellin as modified teaches the method and the system, further comprising: determining whether to pre-fetch the at least a portion of the content specified by the universal resource locator using a machine learning model (Yellin [0127] “prefetch functionality that may include adaptive machine learning algorithms to determine what content to prefetch and when to prefetch it”, [0230], [0238], Bishop [0090]).

Regarding claims 9 and 18, Yellin as modified teaches the method and the system, further comprising: only retrieving the at least a portion of the content in response to performing a successful security analysis of the universal resource locator (Yellin [0275]-[0276]).
NOTE an analogous, previously cited art SAMPATH (US 2014/0254379) discloses claims 9 and 18 in paragraphs [0049]-[0050], [0052], [0057], [0090] and further obviates the teachings of Yellin.

Regarding claims 10 and 19, Yellin as modified teaches the method and the system, further comprising: in response to determining that the content type of the universal resource locator is not specified within pre-fetch preferences for the user, querying the user (Yellin [0435] “suggestions are given to the user to manually adjust the MCD Config settings to improve prefetch performance”, [0854]) for a type of the universal resource locator to be included in the pre-fetch preferences (Yellin [0444], [0456], [0857]-[0858]).
Yellin discloses that pre-fetch preferences can be manually setup by the user.  Clearly, such manual setup would require an initial setup.    Clearly, the initial settings of what content to preload (which includes URL, attachments, videos) by the user indicates that such setting are not yet stored by the prefetch system.  Still, as requires by the claim the initial setting have to be based on  "querying the user for a type of the universal resource locator to be included in the pre-fetch preferences."  However, it is only reasonable to conclude that when user initially setup of the URLs to be included in the prefetch settings it is based on a system prompt for such settings (i.e. initial configuration).
Yellin further discloses when change in the prefetch settings is determined by the system, the user is notified.  The user can manually override the system settings.  Therefore, it is obvious to conclude that the user making the pre-fetch settings based on the system prompt, is “querying the user”.  See supporting paragraphs below - 
Yellin discloses that “prefetch settings made available interactively” [0497]; “notify the Adaptive MCD Agent at the User Device if a significant change in the prefetch MCD policy is detected … If such a change is detected, a prefetch notification (PN) can be sent to the User Device” [0243]; “inform users about new or updated content available at content sources, and/or changes to prefetch policy related to said content” [0578]; “the user-specific MCD policy is updated. This may also lead to a prefetch notification being sent to the user indicating that a content change has taken place. The User Device might then request the new MCD policy and update the prefetched content” [0599]; “notify the Adaptive App-Preloader Agent at the User Device if a significant change in the preload policy is detected. A significant change might be the addition of a new app that is considered a likely candidate for preload” [0825].  In summary, an initial setup of the prefetches by the user indicates (determines) that the content type of the universal resource locator is not specified within pre-fetch preferences for the user.   Such content includes videos, articles and attachments in the messages, which are URLs ([0498]).  The prefetch policy is interactive [0497].  When the change in policy is detected, based on the new content, the user is notified (queried).  When user is presented with the notification of the prefetch policy change, the user can override system setting and update the policy [0497].  Wherein the override setting surely can be specifying types of URLs for the prefetch [0501]. 
NOTE an analogous, previously cited art Chen et al. (US 2016/0156732) likewise discloses “determining that the content type of the universal resource locator is not specified within pre-fetch preferences for the user” in [0091]-[0092], [0094]-[0097]) and further obviates the teaching of Yellin as indicated in the alternative rejection below.

Claim 20 recites substantially the same limitations as claim 1, and is rejected for substantially the same reasons.

Claims 3-5, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yellin as modified in view of Lymberopoulos et al. (US 2013/0226837).

Regarding claims 3 and 13, Yellin as modified teaches the method and the system, further comprising: 
creating a 
wherein the machine learning model determines a classification of the electronic message  (Yellin [0395], [0480]-[0483], [1133]) indicating whether to pre-fetch the at least a portion of the content (Yellin [0164], [0515], [0610)  based on the metadata (Yellin [0178], [0237],[0242], [0386], [0515], [0610).
Yellin as modified does not explicitly teach, however Lymberopoulos discloses creating a feature vector ([0015], [0021], [0024]-[0025]) and indicating whether to pre-fetch the at least a portion of the content based on the feature vector ([0025], [0041]). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Yellin to pre-fetch based on the feature vector as disclosed by Lymberopoulos. Doing so would provide a faster web browsing or other device experience with the same or lower radio energy dissipation (Lymberopoulos [0048]).

Regarding claims 4 and 14, Yellin as modified teaches the method and the system, further comprising: comparing the classification with the pre-fetch preferences for the user (Yellin [0480]-[0483], [0851]-[0857]).
NOTE an analogous prior art Eldawy (US 9,602,619) discloses claims 4 and 14 (see C15L1-10 i.e. model is selected based on “type of content”, which is requested by a user clicking on a URL C16L46-48 and the model is compared with previous user actions, which includes pre-fetch preferences C18L43-45, C19L1-5, C10L53-55, 64-67, C16L1-18, C17L1-39, note that threshold value is set by the user and corresponds to the user preferences C19L20-22) and further obviates the teachings of Yellin.

Regarding claims 5 and 15, Yellin as modified teaches the method and the system, further comprising: in response to detecting a mismatch between the classification and the pre-fetch preferences, querying the user (Yellin [0465], [0599]) to update the pre-fetch preferences (Yellin [0448], [0497]-[0498], [0731], [0860], [1163], [1116]).
NOTE an analogous prior art Eldawy (US 9,602,619) discloses claims 5 and 15 (see C7L43-67, C19L20-22, content model is a content prefetching model used for prefetching portions of the digital content” C18L44-46, “content model is a decision tree model that depends on user information … determining a most likely path based on the user information” C16L3-6.  The “decision tree model” C5L32, which is a well-known classifier, classifies pre-fetch preferences based on user information.  When a new play preference are currently received from the user, they are compared with the stored preferences and if there is a mismatch the model is updated with the current user preferences C11L14-120, 40-67-C12L1-22, C16L3-6.  “content model is a decision tree model that depends on a user's current action to determine the next portion in the sequence”, “wait for the user's next action to determine the next part of the sequence” C17L57-67-C18L1-7.  Waiting for the next user play preference is analogous to querying user for the next preferences with respect to playing content.  I.e. user play preferences are constantly determined, compared with previous stored preferences and updated if there is a mismatched).

Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yellin as modified in view of Sreenivas Prasad (US 2015/0356196).

Regarding claims 8 and 17, Yellin as modified does not explicitly teach, however Sreenivas Prasad discloses the method and the system, further comprising: generating a unique hashed value representing the universal resource locator ([0040]-[0043]); and representing the universal resource locator in the feature vector using the unique hashed value ([0040]-[0043]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Yellin to generating a unique hashed value as disclosed by Sreenivas Prasad. Doing so would help classifying uniform resource locator Prasad [0001]).

Claims 6-7, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yellin as modified in view of Starbuck et al. (US 20040260776).

Regarding claim 6, Yellin does not explicitly teach, however Starbuck discloses the method of claim 4, further comprising: 
detecting a divergence between the classification and the pre-fetch preferences (Starbuck [0044], [0075], [0090], [0094]); and in response to the detecting the divergence between the classification and the pre-fetch preferences, retraining the machine learning model using the feature vector of the electronic message (Starbuck [0044], [0090], [0094], Yellin [0599]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Yellin to generating a unique hashed value as disclosed by Starbuck. Doing so would provide a useful tool to identify spam more readily (Starbuck [0081]).

Regarding claims 7 and 16, Yellin as modified teaches the method of claim 2, further comprising: 
determining whether a sufficient number of electronic messages have been processed for purposes of training the machine learning model (Starbuck [0038], [0044], [0075], [0090], [0094]); and
in response to determining that the sufficient number of electronic messages have been processed for purposes of training the machine learning model, training the machine learning model to perform electronic message pre-fetch processing (Starbuck [0044], [0090], [0094]).

NOTE an analogous prior art Lee et al. (US 2018/0253659) discloses claims 6-7 and 16 in [0026], [0042], [0046]-[0047] and [0086]-[0087] and further obviates the teachings of Yellin.
Claims 4-5, 14-15 (alternatively) and claims 6-7, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yellin as modified and in further view of Eldawy (US 9,602,619).

Regarding claims 4 and 14, alternatively if Yellin as modified does not explicitly teach comparing the classification with the pre-fetch preferences for the user, Eldawy (US 9,602,619) discloses claims 4 and 14 (see C15L1-10 i.e. model is selected based on “type of content”, which is requested by a user clicking on a URL C16L46-48 and the model is compared with previous user actions, which includes pre-fetch preferences C18L43-45, C19L1-5, C10L53-55, 64-67, C16L1-18, C17L1-39, note that threshold value is set by the user and corresponds to the user preferences C19L20-22) and further obviates the teachings of Yellin.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Yellin as modified to compare the classification as disclosed by Eldawy.  Doing so would provide an efficient way for to buffer, load and/or play digital content requested by a user (Eldawy C3L33-35)

Regarding claims 5 and 15, Yellin as modified teaches the method and the system, further comprising: in response to detecting a mismatch between the classification and the pre-fetch preferences, querying the user (Yellin [0465], [0599]) to update the pre-fetch preferences (Yellin [0448], [0497]-[0498], [0731], [0860], [1163], Eldawy see C7L43-67, C19L20-22, content model is a content prefetching model used for prefetching portions of the digital content” C18L44-46, “content model is a decision tree model that depends on user information … determining a most likely path based on the user information” C16L3-6.  The “decision tree model” C5L32, which is a well-known classifier, classifies pre-fetch preferences based on user information.  When a new play preference are currently received from the user, they are compared with the stored preferences and if there is a mismatch the model is updated with the current user preferences C11L14-120, 40-67-C12L1-22, C16L3-6.  “content model is a decision tree model that depends on a user's current action to determine the next portion in the sequence”, “wait for the user's next action to determine the next part of the sequence” C17L57-67-C18L1-7.  Waiting for the next user play preference is analogous to querying user for the next preferences with respect to playing content.  I.e. user play preferences are constantly determined, compared with previous stored preferences and updated if there is a mismatched).

Claims 10 and 19 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Yellin as modified and in further view of Chen et al. (US 2016/0156732).

Regarding claims 10 and 19, Yellin as modified teaches the method and the system, further comprising: in response to determining that the content type of the universal resource locator is not specified within pre-fetch preferences for the user, querying the user for a type of the universal resource locator to be included in the pre-fetch preferences (Yellin [0444], [0456], [0854], [0857]-[0858]).
Yellin discloses an initial setup of the prefetches by the user indicates (determines) that the content type of the universal resource locator is not specified within pre-fetch preferences for the user.   Such content includes videos, articles and attachments in the messages, which are URLs ([0498]).  The prefetch policy is interactive [0497].  When the change in policy is detected, based on the new content, the user is notified (queried).  When user is presented with the notification of the prefetch policy change, the user can override system setting and update the policy [0497].  Wherein the override setting surely can be specifying types of URLs for the prefetch [0501]. 
However, to merely obviate such reasoning Chen discloses claims 10 and 19 - in response to determining that the content type of the universal resource locator is not specified within pre-fetch preferences for the user ([0087], [0091]-[0092]), querying the user for … the universal resource locator to be included in the pre-fetch preferences ([0094]-[0097]).  (NOTE The limitation “querying the user for … the universal resource locator to be included in the pre-fetch preferences” can broadly be interpreted as “querying the user (data, usage, preferences, profile, etc.) for a type of the universal resource locator to be included in the pre-fetch preferences”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Yellin as modified to include user preferences as disclosed by Chen.  Doing so would reduce the time to load a page, and thereby improve use experience of the user (Chen [0099]).

Response to Arguments
Applicant's arguments filed 02/14/2022, with respect to presently amended claims, have been fully considered, and are addressed in the updated rejections to the claims above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is indicated on PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to POLINA G PEACH whose telephone number is (571)270-7646. The examiner can normally be reached Monday-Friday, 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/POLINA G PEACH/               Primary Examiner, Art Unit 2165                                                                                                                                                                                         	August 2, 2022